 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       TIMOTHY RAY BAKER,                               No. 2:15-cv-0248 TLN AC P
12                         Plaintiff,
13             v.                                         ORDER
14       J. MACOMBER, et al.,
15                         Defendants.
16

17            Plaintiff is a state prisoner, currently incarcerated at Salinas Valley State Prison,

18   proceeding pro se with this civil rights action against sole defendant McCowan on claims for the

19   use of excessive force, and deliberate indifference to plaintiff’s serious medical needs premised

20   on defendant’s alleged failure to abide by plaintiffs medical chrono for frontal waist restraints. A

21   settlement conference was convened in this case on June 25, 2018, but the case did not settle. See

22   ECF No. 96. Trial is now scheduled to commence April 27, 2020.1

23            Presently before the court is plaintiff’s request that this court convene another settlement

24   conference. See ECF No. 124. For good cause shown, IT IS HEREBY ORDERED that counsel

25   for defendant shall file and serve a response within fourteen (14) days after the filing date of this

26   ////

27

28   1
         The trial date was originally scheduled for May 20, 2019. See ECF Nos. 105, 113, 122.
 1   order, indicating whether defendant agrees that another settlement conference should be
 2   scheduled.
 3          SO ORDERED.
 4   DATED: April 19, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
